Mason, J.
(concurring specially) : I concur in the result, but dissent from the ruling that the question as to the admissibility of the letters in evidence was not properly presented for review. When an agreement between the parties is made in open court that a document, which has been read by the judge, and the contents of which are known to him, shall be considered as offered on the pending motion, and shall be considered by the court on the hearing thereof, I think the document is as effectually in evidence as word or action can get it there.